11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
In re Bill Everett, P.A.
No. 11-03-00168-CV B Original Mandamus Proceeding
 
Relator has filed in this court a motion to
dismiss his petition for writ of mandamus. 
Relator states that the parties have reached a settlement in the
underlying case and that, therefore, there is no longer a basis for the
petition for writ of mandamus.
The motion is granted, and the proceeding is
dismissed.
 
PER CURIAM
 
June 18, 2003
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.